USCA4 Appeal: 22-6972      Doc: 9         Filed: 12/20/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6972


        DONAVEON LIGHTBOURN,

                             Petitioner - Appellant,

                      v.

        WARDEN, USP HAZELTON,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Wheeling. John Preston Bailey, District Judge. (5:22-cv-00078-JPB)


        Submitted: December 15, 2022                                Decided: December 20, 2022


        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Donaveon Lightbourn, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6972      Doc: 9         Filed: 12/20/2022      Pg: 2 of 2




        PER CURIAM:

               Donaveon Lightbourn, a federal prisoner, appeals the district court’s order accepting

        in part and rejecting in part the recommendation of the magistrate judge and dismissing

        Lightbourn’s 28 U.S.C. § 2241 petition in which Lightbourn sought to challenge his

        sentence by way of the savings clause in 28 U.S.C. § 2255. Lighbourn also appeals the

        district court’s subsequent order denying reconsideration. Pursuant to § 2255(e), a prisoner

        may challenge his sentence in a traditional writ of habeas corpus pursuant to § 2241 if a

        § 2255 motion would be inadequate or ineffective to test the legality of his detention.

               [Section] 2255 is inadequate and ineffective to test the legality of a sentence
               when: (1) at the time of sentencing, settled law of this circuit or the Supreme
               Court established the legality of the sentence; (2) subsequent to the prisoner’s
               direct appeal and first § 2255 motion, the aforementioned settled substantive
               law changed and was deemed to apply retroactively on collateral review;
               (3) the prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2)
               for second or successive motions; and (4) due to this retroactive change, the
               sentence now presents an error sufficiently grave to be deemed a fundamental
               defect.

        United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).

               We have reviewed the record and find no reversible error. Accordingly, we affirm

        the district court’s order. Lightbourn v. Warden, No. 5:22-cv-00078-JPB (N.D.W. Va.

        Aug. 4, 2022 & Aug. 22, 2022). We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2